Michael J. Kelly, J.
(dissenting). I find this case indistinguishable from People v Schultz, 172 Mich App 674; 432 NW2d 742 (1988), lv gtd 432 Mich 891 (1989). The majority says that the sentencing judge stated her belief that the mandatory sen*785tence was "an appropriate sentence in this individual case.” I don’t see it that way. She said:
[The Court]: Thank you. It’s the Court’s belief that the sentence is mandatory and that I have no discretion, despite the law cited to the Court. In light of that, it would seem to me that findings on factors determinative of sentencing were really not necessary.
This defendant had never been convicted of anything and was described by the presentence reporter as "before the court for his first known criminal involvement.” The use of long mandatory minimum sentences to discourage drug trafficking has been about as effective as King Canute’s order to the tides.
I would affirm the conviction and remand for resentencing as in People v Schultz, supra.